                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


TRAVIS DELANEY WILLIAMS,

                      Plaintiff,

               v.                                           Case No. 19-C-1159

ZACHARY ELLEFSON, et al.,

                      Defendants.


                                            ORDER


       On December 18, 2019, the court denied Plaintiff Travis Delaney Williams’ motion to

appoint counsel. ECF No. 29. Williams had stated that he needed a lawyer to help him identify

a Jane Doe nurse and to depose three Defendants. The court found that Williams could identify

the nurse without the help of a lawyer and that he had not explained why he could not obtain the

information he wants by using other discovery tools such as interrogatories and document

requests.

       A couple of weeks later, Williams filed a motion for reconsideration. He explains that his

efforts to identify the nurse have failed. He explains that he has requested to view his medical

file several times and flagged documents for copying, but he has not received any of the requested

copies. Williams does not indicate whether he has raised this issue with Defendants’ lawyer or

whether he has attempted to learn the identity of the nurse by serving discovery requests on the

named Defendants. Williams can make those efforts on his own; he does not need a lawyer to

help him do that. If, after conferring with Defendants’ lawyer in good faith and serving discovery
requests upon Defendants, he is unable to get the information he needs, he may raise this issue

again.

         Williams also explains that he wants to depose three Defendants rather than serve

interrogatories because he wants them to answer on the spot rather than have the opportunity to

confer with their lawyer prior to responding in writing. Williams does not assert that he cannot

get the information he wants; he merely asserts that he cannot get the information in the way he

wants. Williams’ preference to depose these Defendants is not a sufficient basis for the court to

reconsider its decision that he can proceed on his own at this time.

         Williams also notes that the discovery deadline is May 4, 2020, and that “isn’t enough

time to do any thing.” ECF No. 35 at1. As the deadline approaches, if Williams believes he needs

more time, he may file a motion asking the court to extend the discovery deadline. If Williams

files such a motion, he should explain why he needs more time and how much additional time he

thinks he needs.

         IT IS THEREFORE ORDERED that Williams’ motion for reconsideration of

recruitment of counsel (ECF No. 35) is DENIED.

         Dated at Green Bay, Wisconsin this 2nd day of January, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court




                                                2
